Case 20-30851-KLP             Doc 76   Filed 04/27/21 Entered 04/27/21 10:31:11              Desc Main
                                       Document     Page 1 of 4



                    UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF VIRGINIA
                             Richmond Division
   In re:                                   :
                                            :
          ANDREW RONALD BERNSTEIN,          : Case No: 20-30851
                                            : Chapter 13
              Debtor.                       :

                  MOTION TO APPROVE SHORT SALE OF REAL PROPERTY

             1. This action is brought by Andrew Bernstein, Debtor in the above-captioned

                   proceeding, to obtain this Court’s permission for the short sale of his real

                   property following confirmation of a plan that revests property in the Debtor.

             2. This Court has exclusive jurisdiction over the property in question under 28

                   U.S.C. §1334. This is a core matter.

             3.    On February 19, 2020, the Debtor filed for relief under Chapter 13 of the

                   Bankruptcy Code. Carl M. Bates was appointed as the Chapter 13 Trustee in

                   this case. A chapter 13 plan was confirmed on August 13, 2020.

             4. Debtor is the record owner of real property and improvements thereon located

                   at 3304 Crossings Way, Midlothian, Virginia 23113 (“the Property”) and

                   more fully described as follows:

                  All that certain lot, piece or parcel of land, lying and being in the
                  County of Chesterfield, Virginia, known numbered and designated s
                  Lot 8, Block A, Section B, all as shown on plat entitled “Cross Creek,
                  Section B, Chesterfield County, Virginia”, made by Balzer &
                  Associates, Inc., Architects, Engineers & Surveyors, dated February
                  11, 1987, recorded March 16, 1987, in the Clerk’s Office, Circuit
                  Court, Chesterfield County, Virginia in Plat Book 56, page 46 to
                  which said plat reference is hereby made for a particular description
                  of the said property.

                 BEING the same real estate conveyed to Andrew R. Bernstein by
                 Deed of Bargain and Sale from Chesterfield Construction Services,
                 Inc., a Virginia Corporation, dated February 21, 1990, and recorded
   James H. Wilson, Jr., VSB No: 27878              1
   Counsel for Debtor
   4860 Cox Road, Suite 200
   Glen Allen, VA 23060
   (804) 740-6464
Case 20-30851-KLP              Doc 76    Filed 04/27/21 Entered 04/27/21 10:31:11           Desc Main
                                         Document     Page 2 of 4



                March 1, 1990 in Deed Book 2074 at page 882, among the land
                records of Chesterfield County, Virginia;

                and known as 3304 Crossings Way, Midlothian, Virginia 23113;

                Tax PID no: 722-72-21-37-000-000.

             5. The Property is currently encumbered by a first deed of trust dated August 29,

                  2007, and recorded September 4, 2007, in Deed Book 7981 at page 79 among

                  the land records of Chesterfield County, Virginia, securing a note now held by

                  U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation Trust in the

                  original principal amount of $323,000. According to the Proof of Claim #6

                  filed in this case, the current payoff on the note is now approximately

                  $368,044.01 plus interest, costs and fees.

             6. The Property is currently encumbered by a second deed of trust dated March

                  14, 2018, and recorded March 14, 2018 in Deed Book 5718 at page 1204

                  among the land records of Chesterfield County, Virginia, securing a note now

                  held by Jesse S. Lennon, III, in the original principal amount of $21,037.76.

                  According to Proof of Claim #1 filed in this case, the current payoff on the

                  note is approximately $21,037.76 plus interest, costs and fees.

             7. The purchasers are Equity Trust Company Custodian FBO John M. Fauver

                  IRA, Kimberly Anderson, and Sarah Anderson, and the agreed sales price is

                  $406,000 for Debtor’s real property. A true copy of a Central Virginia

                  Regional MLS Purchase Agreement dated April 25, 2021 and signed by all

                  parties is attached hereto as Exhibit A.

             8. In accordance with Local Rule 6004-3, (1) the total proposed sales price is

                  $406,000;(2) the amount of sale proceeds to be applied to the debtor’s
   James H. Wilson, Jr., VSB No: 27878            2
   Counsel for Debtor
   4860 Cox Road, Suite 200
   Glen Allen, VA 23060
   (804) 740-6464
Case 20-30851-KLP              Doc 76    Filed 04/27/21 Entered 04/27/21 10:31:11               Desc Main
                                         Document     Page 3 of 4



                  obligations under the confirmed plan is $406,000 less the costs of sale,

                  including the closing costs and any subsidies; (3) the payment will not result

                  in full payment of all allowed claims; and (4) no sale or loan proceeds will be

                  paid to the debtor, other than any portion of a real estate commission due to

                  him as an agent to the transaction.

             9. The proceeds of the sale will be used to: (a) satisfy as much of the first deed

                  of trust as the noteholder secured thereby agrees to; (b) satisfy as much of the

                  second deed of trust and holders of the note secured by the first and second

                  deeds of trust agree to; and to pay related closing and settlement costs.

             10. The Debtor intends to obtain the approval of the holder of the note secured by

                  the first deed of trust to release its lien with less than full payoff, if necessary,

                  and to obtain the approval of the holder of the note secured by the second

                  deed of trust to release his lien for whatever amount of payment is allowed.

             11. The proposed sale benefits the Debtor and the creditors by satisfying some

                  portion of two secured claims and by eliminating monthly expenses associated

                  with the real property.

             WHEREFORE, the Debtor prays of the Court to enter an Order approving the

   short sale of the Debtor’s real property, subject to the consent to the release of the liens

   by the holders of the notes secured thereby, and to issue such other orders, processes, or

   judgments that are necessary or appropriate to carry out the provisions of Title 11.

                                                      ANDREW RONALD BERNSTEIN
                                                      By Counsel




   James H. Wilson, Jr., VSB No: 27878                3
   Counsel for Debtor
   4860 Cox Road, Suite 200
   Glen Allen, VA 23060
   (804) 740-6464
Case 20-30851-KLP              Doc 76    Filed 04/27/21 Entered 04/27/21 10:31:11      Desc Main
                                         Document     Page 4 of 4



   Date: April 27, 2021

   /s/James H. Wilson, Jr.
   James H. Wilson, Jr.
   Counsel for Debtor
   VSB No: 27878
   4860 Cox Road, Suite 200
   Glen Allen, VA 23060
   (804) 740-6464


                                           PROOF OF SERVICE

           I certify that on April 27, 2021, I served a copy of the foregoing Motion on the
   parties listed on the attached mailing matrix, by first-class mail, postage prepaid.

                                                    /s/ James H. Wilson, Jr.
                                                    James H. Wilson, Jr., VSB No: 27878
                                                    Counsel for Debtor




   James H. Wilson, Jr., VSB No: 27878              4
   Counsel for Debtor
   4860 Cox Road, Suite 200
   Glen Allen, VA 23060
   (804) 740-6464
